NO. 12-19-00092-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 BARBARA MOTT BORDELON,                                       §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Barbara Mott Bordelon filed an original proceeding in which she challenged the denial of
her motion to dismiss for want of prosecution. 1 On April 30, 2019, this Court conditionally granted
Bordelon’s petition and directed Respondent to vacate his February 9, 2019, order denying
Bordelon’s motion to dismiss, and in its stead, to issue an order granting Bordelon’s motion and
dismissing Lois Hale’s lawsuit against Bordelon, without prejudice. By an order signed on May
1, Respondent complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss Bordelon’s petition for writ of mandamus as moot.
Opinion delivered May 8, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



         1
          Respondent is the Honorable Paul E. White, Judge of the 159th District Court in Angelina County, Texas.
Lois Hale is the Real Party in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                              MAY 8, 2019

                                        NO. 12-19-00092-CV



                                BARBARA MOTT BORDELON,
                                         Relator
                                           V.

                                      HON. PAUL E. WHITE,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Barbara Mott Bordelon; who is the relator in appellate cause number 12-19-00092-CV and the
defendant in trial court cause number CV-02421-13-06, pending on the docket of the 159th Judicial
District Court of Angelina County, Texas. Said petition for writ of mandamus having been filed
herein on March 12, 2019, and the same having been duly considered, because it is the opinion of
this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed as
moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.